Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 10 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed lower wall (56) must be shown in each of the figures it would be visible in or cancelled from the affected claims.
	It is apparent from Figure 11, that wall (56) would be visible in Figure 10 yet it is not and as such misrepresents the claimed subject matter.  Below is a rendering of what one of ordinary skill would expect Figure 10 to look like.         See MPEP § 608.02(d)
[AltContent: textbox ()]



















Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
Claim 11 states in part; “the sill plate” which lacks antecedent basis.
Correction or clarification is required.

Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-20 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
The preamble of Claim 8 is; “A wiring harness connector cover assembly for a vehicle comprising” and then goes on to list the following attributes;
a vehicle frame, a structural member, a mounting bracket, an outboard surface and a cover; and their physical relation to one another.
	The metes and bounds of the claimed invention as stated in Claim 8 includes a vehicle frame that has a structural member that extends in a longitudinal direction of the vehicle with a mounting bracket connected to an outboard surface of the structural member.
	If one of ordinary skill in the art were to mount the mounting bracket and its removable cover in the engine compartment of a vehicle that would not be seen as infringing on the claimed invention right?  Because in order to infringe on the claimed invention the mounting bracket would need to be connected to an outboard surface of the structural member of the vehicle frame. 



Claim 9 states in part; a height of the side wall, of the wiring harness connector cover, is less than a height of the outboard surface of the structural member of the vehicle frame.
	Is this invention a vehicle frame that is constructed to include a wiring harness connector cover assembly or is this a wiring harness connector cover assembly that is installed on a vehicle frame?

Claim 10 states in part; the cover, of the wiring harness connector cover,  is disposed rearwardly of the body mount of the vehicle frame.  Is Applicant attempting to claim the method by which a wiring harness connector cover assembly is installed on a vehicle?

Claim 11 states in part; an edge of the cover is disposed lower than a lower edge of the sill plate.  There are a variety of vehicles and as such a variety of sill plates; car door sill plate, trunk door sill plate and a cargo door sill plate.  There is no way one of ordinary skill in the art knows which vehicle having whichever particular sill plate the claimed invention pertains to.
	
Claim 12 states in part; a gap is disposed between the outboard surface of the structural member and an inner edge of the lower wall of the cover.  Is that “gap” the area occupied by the mounting bracket on which the cover is mounted?

Applicant needs to address the ambiguity between the claimed invention and its intended use or the environment within which it is intended.

The vehicular attributes contained in the language of claims 8-20 will be treated as the environment within which the claimed invention intended to be used, beyond which imparting no patentable distinction. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 14-16 and 18- 20  are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. (US 6,036,554) in view of Higuchi et al. (US 7,046,115).

With respect to Claims 1, 8 and 20; Koeda et al. [Fig. 4] shows a wiring harness connector cover assembly for a vehicle comprising: a mounting bracket 27 configured 27c to be connected to a structural member 41 of a frame of the vehicle 40; and a cover 29 removably connected to the mounting bracket 27, the cover 29 including four walls with two walls extending between side edges of the other two walls with a first 29a and     second 29a cutout on one of the walls configured to respectively receive a first wiring harness 13 and a second wiring harness 14.
	Spatially relative terms, such as "front", "rear", "lower", "side", and the like, may be used to describe one element or feature's relationship to another element(s) or feature(s) as illustrated in the figures.  It is understood that spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures.  For example, if the device in the figures is inverted, elements described as "under" or "beneath" other elements or features would then be oriented "over" the other elements or features.  The device may be otherwise oriented (rotated 90 degrees or at other orientations) and the descriptors of relative spatial relationships used herein interpreted accordingly. 


	However Koeda et al. does not show the first and second cutouts on different walls.
Higuchi et al. [Fig. 2] shows an analogous cover 13 having first and second cutouts on different walls configured to respectively receive a first wiring harness w1 and a second wiring harness w2 with one cutout offset in a height direction from the other cutout.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to fashion the cutouts in the cover of            Koeda et al. on walls that would correspond to the direction from which the wiring harness would be accessing the assembly which as shown by Higuchi et al. could be from differing directions resulting in cutouts on different walls and at differing heights of the cover.

With respect to Claim 2; Koeda et al. [Fig. 4] shows upper edges of the walls of the      cover 29 are substantially planar.

With respect to Claims 4-6 and 14-16; Koeda et al. [Fig. 1] shows  the bracket 27 includes first and second mounting tabs 32 that receive first and second connecting members 31, respectively, of the cover 29.   
Koeda et al [Fig. 5] further shows the cover 29 having first and second connecting members [unmarked tabs] on different walls of the cover substantially perpendicular to the orientation shown in [Fig. 1].
Although Koeda et al.  discloses some of the claimed attributes in different embodiments; one of ordinary skill in the art would be able to envisage the claimed configurations, which are obvious variants of that which is known as stated in the rejection above.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place one connecting member on one wall and a second connecting member on another wall thereby placing the two substantially perpendicular to each other resulting in nothing more than an alternate configuration having no unexpected functional result meriting patent protection.

With respect to Claims18 and 19;  Koeda et al. shows a cavity [Col. 5, lines 37-38] is defined between the mounting bracket 27 and the cover 29; and first and second connector assemblies 25, 26 disposed in the cavity [Fig. 4] electrically connect respective wiring harnesses 13, 14.
	However Koeda et al. does not explicitly show the claimed first and second wiring harness connected by one connector assembly and a third and fourth wiring harness connected by another connector assembly.
Koeda et al. further teaches “a desired number of wires can be connected to form a joint circuit without limiting the number of the terminals”  [Col. 6, lines 17-19].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the wiring harness connector cover assembly shown by Koeda et al. could be configured to accommodate a number of wire harness to connector assembly configurations in order to meet circuit demands; where doing so is well-within the scope of one of ordinary skill in the art.






Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koeda et al. (US 6,036,554) and Higuchi et al. (US 7,046,115) in view of Jetton             (US 6,903,275).
Koeda et al. [Fig. 4] shows a wiring harness connector cover assembly for a vehicle comprising: a cover 29 removably connected to a mounting bracket 27 that includes first and second mounting tabs 32 that receive first 31 and second 32 connecting members of the cover 29.   
However Koeda et al. does not show details of the connecting members and mounting tabs.
Although Higuchi et al. clearly shows the analogous cover having connecting members received by mounting tabs of the analogous bracket, they are not the subject of the disclosure.
Jetton teaches a reliable, reusable device for mounting a wire harness shield [analogous cover] to a vehicle comprising an analogous connecting member 60 that includes a slot 68 that receives an analogous mounting tab 40 and a flexible locking member 74 that engages an opening 50 in the received mounting tab 40.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting members and mounting tabs of Koeda et al. to that which is taught by Jetton thereby producing an easy-to-operate mounting structure that reliably secures the wiring harness cover to the mounting bracket.



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but could be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Regarding claim 3;  the prior art does not show or fairly teach a wiring harness connector cover assembly for a vehicle comprising: a mounting bracket having a removable cover having drain holes, the cover comprised of four walls with two of the walls extending between side edges of the other two walls with a first and  second  cutout on opposing walls which respectively receive first and second wiring harnesses in conjunction with ALL the remaining limitations within respective claims 1 and 3.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833